DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10821971. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-38 are being anticipated by claims 1-14 of U.S. Patent No. 10821971.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-22, 28-30 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz (US 2018/0194343 A1).
Regarding claims 21, 29 and 35, Lorenz teaches a computer-implemented method/system/computer-readable medium of enhancing safe vehicle operation, the method comprising: determining, by one or more processors, a current parking position is associated with a vehicle environment having a high risk of vehicle theft or damage (see Lorenz para. 10 where it is determined whether a current parking space is determined to be suboptimal because of the possibility of damage to the vehicle from sunlight or hail); receiving, at one or more processors via a communication network, a message from a parking facility, wherein the message includes information indicating availability of one or more parking spaces within the parking facility (see Lorenz figures 3-4 and para. 29 where a control device 5 causes the vehicles in the suboptimal parking spaces (on the upper level) to re-park on another, covered, level.  This requires a message to be transmitted to the vehicle regarding available spaces in the covered level); determining, by one or more processors, a preferred parking spot for an autonomous or semi-autonomous vehicle from among the one or more parking spaces indicated in the received message based at least in part upon the preferred parking spot being associated with a lower risk of vehicle theft or damage than the current parking position (para. 0017, 0029-0030); determining, by one or more processors, a route to the preferred parking spot (inherent.  In order for the vehicle to re-park, the vehicle or the control device 5 or the vehicle control system must provide a collision free route from the current space to the covered space); and causing, by one or more processors, the autonomous or semi-autonomous vehicle to travel to the preferred parking spot following the route controlled by one or more autonomous operation features (see id regarding the vehicle re-parking.  See also paragraphs 3-5 which indicate that the system in Lorenz is for re-parking vehicles that are capable of autonomous parking).  Lorenz does not teach where the current parking location is a drop-off location.  However, it would have been foreseeable to one of ordinary skill in the art that the driver of the vehicle in Lorenz could have parked the vehicle in the current parking location, as is conventionally done.  Therefore, in certain instances, the current parking location would correspond to the drop-off location.
Regarding claims 22 and 30, Lorenz teaches receiving, at one or more processors, a user preference for one or more of the following types of parking spots: a covered parking spot, a parking spot in a parking structure, or a parking spot in a residential garage (see the rejection of claim 1.  Both parking locations in Lorenz are in a parking structure, therefore it can be seen that Lorenz teaches the claimed determined preferred parking spot).
Regarding claims 28, Lorenz further discloses where the one or more autonomous operation features of the autonomous or semi-autonomous vehicle is related to at least one of the following: steering;3Application No. 15/895,533Docket No.: 32060/49070RCON1Amendment dated January 15, 2019 Reply to Office Action of October 19, 2018accelerating; braking; monitoring blind spots; presenting a collision warning; adaptive cruise control; parking; driver alertness monitoring; driver responsiveness monitoring; pedestrian detection; artificial intelligence; a back-up system; a navigation system; a positioning system; a security system; an anti-hacking measure; a theft prevention system; or remote vehicle location determination (inherent.  In order for the vehicle in Lorenz to travel from the current parking location to the covered location, at least steering, acceleration and braking would have to be performed).  
Claims 23-24 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz (US 2018/0194343 A1) in view of Adams et al. (US 2015/0187015 A1).
Regarding claims 23-24 and 31, Lorenz does not teach where the method further comprises adjusting, by one or more processors, one or more costs associated with an insurance policy associated with the autonomous or semi-autonomous vehicle based upon the autonomous or semi-autonomous vehicle traveling to the preferred parking spot controlled by the one or more autonomous operation features, wherein the one or more costs associated with the insurance policy include at least one of: a premium, a rate, a reward program benefit, a reward program point, or a discount.  
Adams teaches a method that comprises: transmitting, from one or more processors in a vehicle, to a remote server via a communication link, an indication of a vehicle parking location; and adjusting, by the remote server, one or more costs associated with an insurance policy associated with the vehicle based on the indication of the vehicle parking location (see Adams paragraph 4 regarding insurers traditionally factoring in whether a vehicle is garaged.  See also paragraphs 25-26 and 30-31 regarding the use of telematics data, including destination data (such as garage information), for insurance underwriting.  See also figure 1 and paragraphs 34-35 regarding a system 100 that is used for telematics based underwriting, the system including a vehicle 140 equipped with a telematics device that transmits the telematics data, through data collection unit 110, to a data processing unit 170 which communicates with an risk and pricing unit 160 and insurance server 180.  See also paragraph 41 where the destination information can be periodically updated and the insurance pricing can be adjusted based on the periodically updated destination information.  See also paragraphs 65-67 regarding the risk processing unit 170 determining adjusted pricing information based on the destination information, which can include whether the vehicle is inside a garage).
It would have been obvious to one of ordinary skill in the art to use the data regarding whether the vehicle is parked in a garage, as taught in Lorenz, to determine the insurance rates for the vehicle, as taught in Adams, because this provides a more accurate picture of the risks associated with a vehicle and provides a useful estimate of losses (see Adams paragraph 4).  As applied to Lorenz, the steps in Adams (which occur in a periodic fashion) would function to detect and transmit the changed destination, i.e. the vehicle moving from the initial uncovered spot to the new covered spot, and then adjust the insurance cost based on the changed destination.  Thus, since the change in parking spots (destinations) in Lorenz is performed by the autonomous operation features, the periodic transmission of the destination location in Adams, as applied to Lorenz, would provide “an indication of autonomous travel of the autonomous or semi-autonomous vehicle to the preferred parking spot controlled by the one or more autonomous operation features”.
Claims 25-27, 32-34 and 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Lorenz (US 2018/0194343 A1) in view of Wilson et al. (US 2013/0231824 A1).
Regarding claims 25, 32 and 36, Lorenz does not teach where the method further comprises: receiving, by one or more processors, a request to the autonomous or semi-autonomous vehicle to return to a driver drop off point; and causing, by one or more processors, the autonomous or semi-autonomous vehicle to return from the preferred parking spot to the driver drop off point controlled by one or more autonomous operation features.  Wilson teaches a computer-implemented method that comprises an autonomous vehicle receiving a request to drive to a driver drop off point; and causing, by one or more processors, the autonomous vehicle to return from a preferred parking spot to the driver drop off point by using one or more autonomous operation features (see Wilson figure 3 and paragraphs 27-30). It would have been obvious to one of ordinary skill in the art to modify the method in Lorenz such that it comprises the steps in Wilson because this enables the vehicle in Lorenz to pick up the driver without requiring the driver to walk to the vehicle (see Wilson figure 3 and paragraphs 27-30).
Regarding claims 26, 33 and 37, Lorenz, as modified by Wilson, teaches where causing the autonomous or semi-autonomous vehicle to return from the preferred parking spot to the driver drop off point includes: causing a motor or engine of the autonomous or semi-autonomous vehicle to automatically start; determining a return route from the preferred parking spot to the driver drop off point; and causing the autonomous or semi-autonomous vehicle to drive itself along the determined return route to the driver drop off point using the one or more autonomous operation features (see Wilson figure 3 and paragraphs 27-30).  
Regarding claims 27, 34 and 38, Lorenz, as modified by Wilson, teaches where the request is received from a mobile device associated with a vehicle operator via a wireless communication network (see Wilson figure 3 and paragraphs 27-30 regarding the user initiating the pickup request using a user device as shown in figure 1.  See figure 1 paragraph 19 regarding the user device comprising a mobile device that communicates over a wireless network).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ce Li Li whose telephone number is (571)270-5564. The examiner can normally be reached M-F, 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CE LI . LI
Examiner
Art Unit 3661



/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661